Title: From Benjamin Franklin to Richard Bache, 13 September 1781
From: Franklin, Benjamin
To: Bache, Richard


Dear Sir,
Passy, Sept. 13. 1781.
I received yours of June 20. It gave me great Pleasure, as it inform’d me of the Welfare of yourself and the dear Family.
I am glad Ben’s Profile got safe to hand. I assure you it is very like him. He is well.
I have read Mr. Wharton’s Pamphlet. The Facts, as far as I know them, are as he states them. Justice, is, I think, on the Side of those who contracted for the Lands; But moral and political Right sometimes differ; and sometimes are both subdued by Might.
I received and thank you for several Copies of the Indian spelling Book. I received also the German and English News Papers.
The Newton Pippin Grafts will be very welcome. As will some of the Apples, and a few of your white Walnuts, & Chestnuts.
Among my Papers in the Trunk which I unhappily left in the Care of Mr. Galloway, were eight or ten quire or 2 quire Books of rough Drafts of my Letters, containing all my Correspondence when in England, for near twenty Years. I shall be very sorry if they too are lost. Don’t you think it possible, by going up into that Country, and enquiring a little among the Neighbours, you might possibly hear of and recover some of them. I should not have left them in his Hands, if he had not deceived me, by saying, “that tho’ he was before otherwise inclined, yet that since the King had declared us out of his Protection, & the Parliament by an Act, had made our Properties Plunder, he would go as far in Defence of his Country as any Man; and accordingly he had lately with Pleasure given Colours to a Regiment of Militia, & an Entertainment to 400 of them before his House.” I thought he was become a stanch Friend to the glorious Cause. I was mistaken. As he was a Friend of my Son’s, to whom in my Will I had left all my Books and Papers, I made him one of my Executors, and put the Trunk of Papers into his Hands imagining them safer in his House (which was out of the Way of any probable March of the Enemies Troops) than in my own. It was very unlucky.
I should be happy to see William. But I think a foreign Education for one of your Sons, sufficient. Give William at my Expence the best our Country can afford. I wish him however to learn French. You have at present Schools & Masters that teach it. Besides other usual Things, let him acquire a little Mathematics, and a perfect knowledge of Accounts. With this he will be able to bustle and make his Way.
My Love to Sally & the Children. I shall soon write to all my Friends. At present I am pinch’d in time, and can only add that I am ever Your affectionate Father
B Franklin
Richard Bache Esqr.
